           Case 2:16-cv-02184-VC Document 72 Filed 08/12/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF CALIFORNIA


  BRIAN K. NYGAARD, an individual                     Case No. 16-cv-02184-VC-EDL
  doing business as PDA SACRAMENTO
  and PDA STOCKTON and BKN
  APPRAISALS, INC., a California                      ORDER RE STIPULATION FOR
  Corporation,                                        ENTRY OF PROTECTIVE ORDER
                 Plaintiffs,

           v.

  PROPERTY DAMAGE APPRAISERS,
  INC., a Corporation, and DOES 1-50,
  inclusive,
                 Defendants.


       Per the Court’s Standing Order, when filing a proposed protective order, parties are

required to indicate whether they have based their proposed order on one of the Northern

District’s model protective orders and, if so, to identify any deviations from the model order with
a redline comparison. The parties are directed to re-file their stipulation for entry of a protective

order in accordance with these guidelines.

       IT IS SO ORDERED.

Dated: August 11, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
